FBICK, J.
(concurring).
I concur in the reversal of this case practically for the same reasons upon which I based by concurrence in the affirmance of the judgment in the Fuller Case. If, as we held, there was no interference with respondents’ water rights, as found in the Fuller Case, then the appellants could not be guilty of contempt because they violated none of respondents’ rights under what is known as the prior Geddes decree. Before one is adjudged guilty of contempt for violating a judgment or decree of a court, it should clearly be made to appear that he has invaded the terms of the decree. Nor does the fact that the respondent North Ogden Irrigation Company was not a party to the Fuller decree in any way affect the result. Both it and the appellants were parties to the Geddes decree. '’The Geddes decree was directly in issue in the Fuller Case, and the court in the latter case contrued and applied the Ged-des decree, and determined its scope with regard to the very *462acts involved in this proceeding. Undoubtedly wbat tbe court did in tbe Fuller Case in no way affects tbe rights of any one not a party to that ease, but contempt proceedings are to compel obedience to tbe judgments of the court and to vindicate its authority and dignity, and not to vindicate tbe rights of a party. Tbe rights of parties are merely incidental. It is a well-established rule that a party may not be proceedéd against twice for the same act; that is, if an act is found to be either a contempt or not such, the judgment in that proceeding affords a complete protection against another proceeding for the same act. If we apply this rule to this proceeding it follows that the appellants cannot be adjudged in contempt for the same acts which the court held were not an invasion of the Geddes decree. If the acts were not wrongful as against one of the parties in the Geddes decree, the same acts cannot be a contempt of court as against any of the parties although they are not strictly bound by the Fuller decree. If one of the parties to the Geddes decree had instituted contempt proceedings against the appellants, and the court had found the acts complained of not a contempt, such a finding would bind all other parties to the Geddes decree, although not parties to the contempt proceedings. No one will dispute this. The mere fact that the acts involved in the Fuller Gase were not complained of as being contemptuous does not alter the case. The acts were the very thing in issue, and the court found them justified. The same court may not in one proceeding find certain acts proper and in another proceeding, involving precisely the same acts and affecting the same rights, contemptuous. If the North Ogden Irrigation Company’s rights have been invaded in view of the circumstances, it must seek redress by some other method than by contempt proceedings. The court found that the acts complained of were authorized, and entered a judgment to that effect. How can these very acts, although complained of by another party, be in contempt of court. They may be erroneous and may invade the rights of the other party, but they are not a contempt of court.
*463STRAITP, J.
I dissent. The transactions in this case are somewhat similar to those in the case of Fuller et al. v. Sharp et al., ante, p. 431. In this case Fuller and others who were plaintiffs in the other case, were proceeded against by the North Ogden Irrigation Company, not a party to the other case, for violating the decree of 1892, known as the Geddes decree! It was claimed that the appellants here violated the Geddes decree in the particular that they, as junior appropriators, diverted at their dam all the waters of the North Fork in the month of August, 1906, and at a time when the respondent, who was a prior appropriator, had not been supplied with the quantity of water awarded it by the Geddes decree. The Geddes decree established that the respondent was a prior appropriator and the appellants junior, and further adjudged that junior approprb ators were enjoined from diverting any water from the natural channel except at such times and seasons as there might be a surplus of water after- the prior appropriators had been supplied. The respondent, as established by the Geddes decree, was entitled to twenty-one and a fraction second feet of water. At the time in question, and when the appellants diverted all the wafer from the natural channel and ran it into their canal the respondent had only eleven second feet of water. The appellants diverted, and had running in their canal between twenty-one and thirty-two. second feet of water. Respondent’s crops were suffering for want of water and it greatly needed it. The appellants, whose appropriations were conceded to be junior to respondent’s, therefore diverted water from the natural channel, and at a time and season when -the respondent had not been fully supplied; and their action in so doing was a direct violation of the express terms of the Geddes decree. In my dissenting opinion in the Sharp Gase I have more fully expressed my views to the effect that the acts of appellants in diverting all the water from the natural channel, and the decree in that case rendered giving them the right to do so, were invasions of the Geddes decree. I also think that the judgment of the court below in this case adjudging appellants guilty of contempt was right.
*464In the Sharp Case it is in effect beld by a majority of the court that the defendants there had no cause to complain, for the reason that the decree, on the matters adjudicated at large, gave them all the water to which under the evidence, they were entitled. Now, in this case the judgment of the court below is reversed, and appellants’ diversion of all the water from the natural channel held not to be in violation of the Geddes de-. cree because the appellants were authorized by the decree in the Sharp Case to divert at their dam all the waters from the natural channel of the North Fork. In other words, the defendants failed in the 8'harp Case because — treating the matters at large — it was found that they got all the water to which they were entitled as shown by the evidence, and the respondent fails here because the acts which appellant did were after-wards authorized by the decree in the Sharp Case; and thus in neither case has the binding operation of the Geddes decree been given effect, nor the doctrine of res adjudicata applied. Furthermore, the adjudication in the Sharp Case could not affect the rights of the parties in this ease because the respondent was not a party to the Sharp Case.
The question directly involved here was whether the acts of appellants, as junior appropriators, in turning all the water out of the natural channel when the respondent as a prior appropriator had not been fully supplied, were invasions of the Geddes decree, not the Sharp decree.